         Case 1:21-cv-01169-TCB Document 48 Filed 05/10/21 Page 1 of 1

                          HUNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                    2211 UNITED STATES COURTHOUSE
                                       75 TED TURNER DRIVE, SW
                                     ATLANTA, GEORGIA 30303-3361
JAMES N. HATTEN                                                                    DOCKETING SECTION
DISTRICT COURT EXECUTIVE                                                            404-215-1655
 AND CLERK OF COURT
                                           May 10, 2021

Clerk's Office
U.S. Court of Appeals
Eleventh Circuit
56 Forsyth Street, NW
Atlanta, Georgia 30303

       U.S.D.C. No.: 1:21-cv-1169-TCB
       U.S.C.A. No.: 00-00000-00
       In re:        L. Lin Wood, Jr. v. Paula J. Frederick et al

        Enclosed are documents regarding an appeal in this matter. Please acknowledge
receipt on the enclosed copy of this letter.

   X
        Certified Notice of Appeal, Orders, Clerk’s Judgment and Docket Sheet appealed
        enclosed.

        This is not the first notice of appeal. Other notices were filed on: .

   X    There is no transcript.

        The court reporter is .

        There is sealed material as described below: .

        Other: .

   X    Fees paid electronically on 5/10/21. (Receipt# AGANDC-10962560)

        Appellant has been to proceed in forma pauperis.

        This is a bankruptcy appeal. The Bankruptcy Judge is .

        The Magistrate Judge .

   X    The District Judge is Timothy C. Batten, Sr.

        This is a DEATH PENALTY appeal.

                                                              Sincerely,

                                                              James N. Hatten
                                                              District Court Executive
                                                              and Clerk of Court

                                                        By: /s/P. McClam
                                                            Deputy Clerk
Enclosures
